IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


WESLEY GREEN, [BY SPECIAL              : No. 137 EM 2014
APPEARANCE],                           :
                                       :
                  Petitioner           :
                                       :
                                       :
           v.                          :
                                       :
                                       :
COMMONWEALTH OF PA.,                   :
PHILADELPHIA CO.,                      :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM
     AND NOW, this 30th day of October, 2014, the Petition for Writ of Mandamus is

DENIED.